 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468TNT Skypak, Inc. and Local 851, International Brotherhood of Teamsters, AFLŒCIO. Cases 29ŒCAŒ17875, 29ŒCAŒ18051Œ2, and 29ŒCAŒ18507 May 24, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On September 8, 1995, Administrative Law Judge Raymond P. Green issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The Charging Party filed an answering brief, and the General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below. AMENDED REMEDY The judge found, and we agree, that the Respondent bargained in bad faith in violation of Section 8(a)(5) and (1) of the Act by reneging on tentative agreements previ-ously made during the course of negotiations with the Union.  More specifically, the judge found that on Au-gust 27, 1993, the Respondent withdrew from numerous tentative agreements with the Union ﬁbecause it became apparent that the Union was about to accept virtually all of the Company™s positions thereby making a contract inevitable.ﬂ 2  In fashioning an appropriate remedy, the judge recog-nized that it would not be sufficient merely to return the parties to the bargaining table.  Agreeing with the posi-tion of the General Counsel and the Charging Party, the judge™s remedy granted the Union the option of accept-ing or rejecting the Respondent™s contract proposals as they stood prior to August 27, 1993, the date of the Re-spondent™s unfair labor practice.  Consistent with the Respondent™s wage proposal, which contemplated a 3-year contract, the judge further provided that if the Union accepted the Respondent™s contract proposals, the result-ing collective-bargaining agreement would be for a 3-year term.  Finally, if the Union elected to accept the Respondent™s proposals, the judge stated that the collec-tive-bargaining agreement would be given retroactive effect, i.e., the commencement date would be September 1, 1993.                                                                                                                        1  The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  2 We also agree with the judge that in January 1995 the Respondent withdrew recognition from the Union in violation of Sec. 8(a)(5) and (1) of the Act.  The judge, however, inadvertently failed to provide in his recommended Order that the Respondent shall cease and desist from such conduct.  We shall modify the recommended Order accordingly.  We shall also modify the recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 17 (1997). In its exceptions, the Respondent contends, inter alia, that while the ﬁBoard certainly has the authority to re-store the status quo ante,ﬂ and order reinstatement of the Respondent™s proposals as they existed prior to August 27, 1993, the Board cannot ﬁorder retroactivity as a rem-edy when the terms of all proposals made by the parties expressly provide for prospective relief.ﬂ  In this connec-tion, the Respondent cites to the ﬁDurationﬂ clause, which states that the agreement shall be effective ﬁfrom the date of execution thereofﬂ and to the ﬁWagesﬂ clause, which provides for a general wage increase ﬁeffective on the signing of an agreement.ﬂ  The Respondent argues that the ﬁexecutionﬂ and ﬁsigningﬂ of the agreement can occur, if at all, only after the issuance of the Board™s de-cision.  Therefore, according to the Respondent, the judge should have ordered only prospective application of any contract that results from the Union™s acceptance of the Respondent™s contract proposals.  In support of its position, the Respondent relies on Driftwood Convalescent Hospital.3  In that case, the Board agreed with the judge that as part of the remedy for the employer™s unlawful withdrawal of its contract proposals, the employer must be required to reinstate its final offer and afford the union an opportunity to accept it.  Contrary to the judge, however, the Board held that any resulting contract would be given only prospective effect because the employer™s final offer provided that the duration of the agreement was dependent on the date of the union™s acceptance.  The Board distinguished its prior decisions in Northwest Pipe & Casing Co., 300 NLRB 726 (1990), and Mead Corp., 256 NLRB 686 (1981), enfd. 697 F.2d 1013 (11th Cir. 1983), on the ground that the employer proposals in those cases ex-pressly provided for retroactivity. In its brief in answer to the Respondent™s exceptions, the Charging Party contends that Driftwood was wrongly decided.  The Charging Party argues that the remedy ordered by the Board in Driftwood does not effectuate the policies of the Act because it has the effect of reward-ing the employer for its own misconduct and it fails to compensate the employees for the damage caused by the unlawful conduct.   After the completion of briefing, the Respondent and the Union advised the Board of the following post-hearing developments.  In 1995, the Respondent and the Union resumed negotiations, which culminated in collec-tive-bargaining agreements effective from November 8, 1995, through August 31, 1996, and September 1, 1996,  3 312 NLRB 247 (1993), enfd. 67 F.3d 307 (9th Cir. 1995). 328 NLRB No. 67  TNT SKYPACK, INC. 469through August 31, 1999.  However, the 1996Œ1999 
agreement was voluntarily terminated by the parties pur-
suant to the terms of a closing agreement, dated Decem-
ber 23, 1997, which set forth the parties™ understandings 
and agreements in connec
tion with the Respondent™s 
decision to cease operations at its Long Island City, New 
York facility.   
In the closing agreement, 
the parties acknowledged 
that the Union ﬁis not agreeing to withdraw, resolve or 

otherwise dismiss Case No. 29ŒCAŒ17875.ﬂ  However, 

the parties agreed that ﬁany liability or obligation arising 
as a consequence of 29ŒCAŒ17875 should be limited to a 
financial liability up to November 8, 1995, which amount 
shall be resolved between the parties as provided by law 
under the National Labor Relations Act, and specifically 
TNT will have no obligation, and Local 851 relinquishes 
any obligation, to recognize and bargain with Local 851 
as to the unit described in 29ŒCAŒ17875, whether by 
contract, or by applicable law, including the National 
Labor Relations Act on and after December 26, 1997.ﬂ
4 In light of the closing agreement, the remaining reme-
dial issue before us is whether the judge properly deter-
mined that, if the Union 
elects to accept the Respon-
dent™s reinstated proposals, the resulting collective-
bargaining agreement will be given retroactive effect.  If 
the judge™s remedy is correct, then the former unit em-
ployees will be entitled to approximately 2 years™ back-
pay (ending in November 1995).  On the other hand, if 
the contract must be given prospective effect, no backpay 
would be due because the ba
rgaining unit no longer ex-
ists. For the reasons set forth below, we find, in agreement 
with the Charging Party™s contentions, that the remedy 
recommended by the judge be
tter effectuates the policies 
of the Act than the remedy provided by the Board in 
Driftwood
.  Accordingly, we overrule 
Driftwood
 to the 
extent it is inconsistent with our decision today. 
Having found that the Respondent violated the Act by 
reneging on tentative agreemen
ts made in the course of 
negotiations, we are authorized
, under Section 10(c), to 
issue an order requiring ﬁsuc
h affirmative action includ-
ing . . . backpay, as will effectuate the policies of the 
Act.ﬂ  Our task in applying Section 10(c) is ﬁto take 
measures designed to recreate the conditions and rela-

tionships that would have been had there been no unfair 
labor practice.ﬂ  Franks v. Bowman
 Transportation Co
., 
424 U.S. 747, 769 (1975).   
In fulfilling that responsibility, we are guided by well-
established precedent involvin
g employer refusals to 
                                                          
 4 Pursuant to the closing agreemen
t, the Union has requested with-
drawal of its unfair labor practice charges in Cases 29ŒCAŒ18051Œ2 
and 29ŒCAŒ18507.  The request is granted, the complaint allegations 
related thereto are dismissed, and th
e judge™s Conclusions of Law 3 and 
4 are deleted.  We shall modify the judge™s recommended Order ac-
cordingly.  In light of the closing of the Respondent™s Long Island City 
facility, our Order sh
all provide for mailing of the notice. 
execute agreed-upon contracts.
  In that situation, the 
Board, with court approval, has ordered the employer to 
execute the agreed-
upon contract and give it retroactive 
effect.  E.g., 
Gadsden Tool, Inc
., 327 NLRB 164 (1998)
; Crimptex
, Inc., 221 NLRB 595 (1975); 
Raven Industries
, 209 NLRB 335 (1974), enfd. as modified 508 F.2d 1289, 
1291Œ1292 (8th Cir. 1974); 
Sel-Low Discount
, 205 
NLRB 449, 452 (1973).  Indeed, the Board™s authority to 
order such retroactive relief has been upheld by the Su-
preme Court.  See 
NLRB v. Strong Roofing &
 Insulating 
Co., 393 U.S. 357 (1969).   
In Crimptex
, for example, the Board squarely ad-
dressed the question of whether the collective-bargaining 
agreement that the respondent had unlawfully refused to 
execute should be given prosp
ective or retroactive effect.  
Like the parties™ ﬁDurationﬂ 
clause in the instant case, 
the collective-bargaining agreement in 
Crimptex
 pro-
vided that it ﬁshall become effective on the date of its 
execution.ﬂ  221 NLRB at 595.  And like the Respondent 
in the case at bar, the employer in 
Crimptex
 argued that 
the effective date of the co
llective-bargaining agreement 
should be the date of physical execution.  The Board, 

however, rejected this contention, stating that ﬁit does not 
follow that, where Respondent has delayed execution of 

the agreement by its unlawful 
conduct, the date of physi-
cal execution of the agreemen
t is the effective date of 
said agreement.  Rather, the crucial date here is that ini-

tial date upon which, 
but for
 Respondent™s unlawful con-
duct, the agreement would have been executed.ﬂ  Id.  

(Emphasis in original.)  The Board concluded that the 

effective date of the agreement was the date the Respon-
dent unlawfully refused to execute it.  ﬁTo allow any 
later effective date of the agreement would permit Re-
spondent to benefit from its unlawful conduct.ﬂ  Id. 
Similarly, in the instant case, the delay in executing a 
collective-bargaining agreement is attributable to the 
Respondent™s own unlawful conduct, i.e., its bad-faith 
withdrawal from numerous tent
ative agreements with the 
Union.  Therefore, under 
Crimptex
, ﬁit does not follow 
that . . .  the date of physical execution of the agreement 

is the effective date of said
 agreement.  Rather, the cru-
cial date here is that initial date upon which, 
but for
 Re-spondent™s unlawful conduct, the agreement would have 

been executed.ﬂ  Id.  Althou
gh there is no absolute cer-
tainty that the parties woul
d have immediately reached a 
final and complete agreement had the Respondent™s pro-

posal not been unlawfully retracted on August 27, 1993, 

the judge specifically found that
 in the Union™s August 2, 
1993 draft contract, 
the Union had, ﬁin effect, throw[n] in 
the towelﬂ and ﬁessentially accepted the Company™s de-

mands.ﬂ  Based on his careful review of the evidence, the 
judge was convinced that had the negotiations stayed on 
track, ﬁno reasonable person could doubt that a collective 
bargaining agreement would have been reached within a 
matter of days.ﬂ  In short, the judge drew the reasonable 
inference, well supported by the record, that, but for the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470Respondent™s unlawful conduct, the parties would have 
concluded a collective-bargaining agreement in August 
1993. 
Furthermore, to the extent th
ere is a lack of certainty 
on this point, such uncertainty should be resolved against 

the Respondent as the wrong
doer.  As the Supreme Court 
stated in Bigelow v. RKO
 Pictures
, 327 U.S. 251, 256 
(1946), ﬁThe most elementary conceptions of justice and 

public policy require that th
e wrongdoer shall bear the 
risk of uncertainty which his own wrong has created.ﬂ  

See Leeds & Northrup Co. v. NLRB
, 391 F.2d 874, 880 
(3d Cir. 1968) (ﬁWhile it is true that a retroactive order 
might afford the employees a better position than the 
union™s bargaining might have achieved, the Board can 
hardly be said to be effectuating policies beyond the pur-
poses of the Act by resolving the doubt against the party 
who violated the Act.ﬂ).  Application of the 
Driftwood 
remedy, on the other hand, would not effectuate the poli-
cies of the Act because it 
would permit the Respondent 
to benefit from the delay it caused by its unlawful con-

duct.  Indeed, in light of the closing of the Long Island 
City facility, to order only prospective application of the 
contract in this case would 
allow the Respondent to es-
cape liability for its unlawful conduct, leaving that con-
duct essentially unremedied. 
In sum, because the judge 
found that, had the Respon-
dent bargained lawfully, in all likelihood the Union 

would have accepted the Respondent™s contract propos-
als in late August 1993, and 
because any uncertainty that exists on this score must be resolved against the Respon-
dent as the wrongdoer, we hold that any collective-
bargaining agreement that results from the Union™s ac-
ceptance of the Respondent™s re
instated proposals should 
be given retroactive effect and commence on August 27, 

1993, the date of the Respondent™s unfair labor practice.  
Consistent with the terms of the parties™ Closing Agree-
ment, the Respondent™s liability ends on November 8, 
1995.  Unlike the prospective remedy in 
Driftwood
, this 
remedy furthers the policies of the Act because it recre-
ates, as nearly as possible, the circumstances and rela-
tionships that likely would have resulted had the unfair 
labor practice in question not occurred.  In addition, our 
remedy ﬁboth compensate[s] the party wronged and 
withhold[s] from the wrongdoer the fruits of its viola-
tion.ﬂ  
Electronic Workers IUE
 v. NLRB, 426 F.2d 1243, 
1249 (D.C. Cir. 1970), cert. denied 400 U.S. 950 (1970). 
Our decision does not run afoul of the Court™s holding 
in 
H.K. Porter Co. v. NLRB
, 397 U.S. 99, 102 (1970), 
that the Board does not have the statutory authority to 
ﬁcompel a company or a union to agree to any substan-
tive contractual provision of
 a collective-bargaining 
agreement.ﬂ  Here, the Respondent voluntarily agreed to 
a proposal that provided that the collective-bargaining 
agreement would become e
ffective upon ﬁexecution.ﬂ  
Our remedial Order, like the Board™s remedial order in 
Crimptex
, merely provides that
 where the Respondent™s 
unlawful conduct frustrates the formation of a contract, 

the ﬁexecution dateﬂ is the date the agreement would 
have been executed but for the Respondent™s unfair labor 
practice.  To the extent there 
is any uncertainty about that 
date, the uncertainty is reso
lved against th
e Respondent, under well-established remedial principles. 
ORDER The National Labor Relations Board orders that the 
Respondent, TNT Skypack, Inc., Long Island City, New 

York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Bargaining in bad faith by reneging on tentative 
agreements previously reache
d by the parties with the 
intent of avoiding the making of a collective-bargaining 
agreement. 
(b) Unlawfully withdrawing recognition from Local 
851, International Brotherhood of Teamsters, AFLŒCIO. 
(c) In any other manner interfering with, restraining, or 
coercing employees in the exer
cise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Reinstate the proposal for a collective-bargaining 
agreement as it existed as of
 June 29, 1993, and afford 
the Union 30 days to accept or re
ject that proposal.  If the 
Union accepts the proposal w
ithin 30 days, sign a con-
tract containing all of the terms and conditions of em-
ployment of the proposal, give the agreement retroactive 
effect from August 27, 1993, until November 8, 1995, 
and make unit employees whole for any loss of earnings 
and other benefits.  Backpay shall be computed in accor-
dance with 
Ogle Protection
 Service
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), and 
Kraft 

Plumbing & Heating
, 252 NLRB 891 fn. 2 (1980), enfd. 
661 F.2d 940 (9th Cir. 1981), 
with interest as prescribed 
in 
New Horizons for the
 Retarded
, 283 NLRB 1173 
(1987). 
(b) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to determine the amount of 

backpay due under the terms of this Order. 
(c) Mail, at its own expense, a copy of the attached no-
tice marked ﬁAppendixﬂ
5 to all current 
and former em-
ployees employed by the Re
spondent at any time since 
August 27, 1993.  Such notice shall be mailed to the last 
known address of each employee.  Copies of the notice, 
on forms provided by the Regional Director for Region 
29, after being signed by the Respondent™s authorized 
                                                          
 5  If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of a United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 TNT SKYPACK, INC. 471representative, shall be mailed within 14 days after ser-
vice by the Region.  
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations not specifically found. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
mail and abide by this notice. 
 WE WILL NOT bargain in bad faith by reneging on tenta-
tive agreements previously reached between us and Local 
851, International Brotherhood of Teamsters, AFLŒCIO, 

with the intent of avoiding the making of a collective-
bargaining agreement. 
WE WILL NOT unlawfully withdraw 
recognition from 
the Union. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act. 
WE WILL reinstate our proposal for a collective-
bargaining agreement as it existed on June 29, 1993, and 
WE WILL
 afford the Union 30 days to accept or reject that 
proposal.  If the Union accept
s the proposal within 30 
days, 
WE WILL
 sign a contract containing all of the terms 
and conditions of employment of the proposal, 
WE WILL
 give the contract retroactive 
effect from August 27, 1993, 
until November 8, 1995, and 
WE WILL
 make unit em-
ployees whole for any loss of earnings and other benefits, 
with interest. 
TNT S
KYPACK
, INC.  Saundra B. Rattner, Esq.,
 for the General Counsel.
 Clifford Chaiet, Esq. (Kaufman, Naness, Schneider & Rosen-
sweig, P.C.)
, for the Respondent.
  Kyle Flaherty, Esq. (Robinson,
 Silverman, Pi
erce, Aronshon & 
Berman), 
for the Charging Party
.  DECISION STATEMENT OF THE 
CASE RAYMOND P. G
REEN, Administrative Law Judge. This case 
was tried in Brooklyn, New York, on April 3 and 4 and May 22 
and 23, 1995.  The charge in Case 29ŒCAŒ17875 was filed on 
December 3, 1993, and the first amended charge was filed on 
March 8, 1995.  The charge in Case 29ŒCAŒ18051Œ2 was filed 
on March 11, 1994, and the first am
ended charge in that case 
was filed on March 31, 1994.  The charge in Case 29ŒCAŒ
18507 was filed on September 6, 1994.  
A complaint in 29ŒCAŒ17875 was issued on February 15, 
1994, and as amended at the heari
ng, alleged in substance that 
(a) the Union, pursuant to an election held on September 6, 

1991, was certified on October 1,
 1991; (b) that from October 
1991 until November 19, 1993, the Union and the Company 
engaged in collective bargaining; (c) that on or about August 
27, 1993, the Company reneged on various bargaining propos-
als that it had made on May 26, 1993 and June 29, 1993; (d) 
that on October 19, and Novemb
er 19, 1993, the Respondent by 
its attorney told the Union™s representatives that it was unwill-
ing to agree to terms that were superior to the terms and condi-
tions of employment of the Company™s unrepresented employ-
ees; (e) that on October 19, 19
93, the Respondent™s attorney 
told the Union that it had problems with the Union in the past 
and preferred not to deal with the Union at all; (f) that on Octo-
ber 19 and November 19, 1993, the Respondent™s attorney told 
the Union that its August 27, 1993 contract proposal was its 

final offer, that there would be no flexibility in its bargaining 
position and that it would not offer anything else to the Union; 
(g) that on January 25, 1995, th
e Respondent withdrew recogni-
tion from the Union; and (h) that
 by its overall conduct since 
June 6, 1993, the Respondent engaged in bad-faith bargaining 
for the unit consisting of  all full-time and regular part-time 
drivers.  On May 27, 1994, the Regional Director issued a complaint 
in Case 29ŒCAŒ18051Œ2.  This alleged in substance (a) that in 
late December 1993, the Responde
nt promulgated a rule pro-hibiting its employees at its Lo
ng Island facility from reporting 
to work at the facility more th
an 10 minutes before their sched-
uled starting times; (b) that since late December 1993, the Re-
spondent has enforced this rule 
selectively and disparately by 
applying it only to employees who supported the Union; (c) 
that in January 1994, the Respondent changed the scheduled 
starting time of Jose Vasquez from 
8 to 9 a.m.; (d) that in early 
February 1994, the Respondent changed the starting time of 
Jose Vasquez from 9 to 9:15 a.m.; (e) that on February 24, 
1994, John Carreto, the Responde
nt™s supervisor, promised 
employees pay increases and a 4-
day week of 10 hours per day, 
if they chose to no longer be represented by the Union; (g) that 
on March 1, 1994, the Respondent changed the starting time of 
Jose Vasquez from 9:15 to 9:30 a.m.; (h) that in March 1994 
the Respondent changed the star
ting time of Michael Yanis, 
(the Union™s shop steward), from  8:30 to 9 a.m.; and (i) that on 
March 25, 1994, the Respondent prohibited employees Jose 
Vasquez and Michael Yanis from talking to each other.  
On October 20, 1994, the Regional Director issued a com-
plaint in Case 29ŒCAŒ18507 which al
leged, (a) that at all times 
before March 31, 1994, the Company allowed the employees 
the privilege of picking their vacation schedules in order of 
seniority; (b) that on March 31
, 1994, the Respondent changed 
its vacation procedure to eliminate the seniority privilege de-

scribed previously; (c) that th
is change was done unilaterally 
without notice to the Union; and (d
) that as a consequence, the 
employer violated Section 8(
a)(1) and (5) of the Act.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 TNT Worldwide is a Dutch compan
y, which in turn is a divi-
sion of TNT Limited, an Austra
lian corporation.  The Respon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472dent is part of the United Stat
es operations of TNT Worldwide 
and it has its principle office in
 Garden City, New Jersey.  The 
Respondent provides worldwide c
ourier services and the parties 
agree that it is an employer engaged in interstate commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  I 
also conclude that the Union is
 a labor organization within the 
meaning of Section 2(5) of the Act.  
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
On September 6, 1991, the Bo
ard™s Regional Office con-
ducted an election in Case 2ŒRCŒ7857 that was won by the 

Union.  As a result, the Union was certified on October 1, 1991, 
as the exclusive collective-bargaining representative of all full-
time and regular part-time driver
s employed by the Respondent 
at its Long Island City, New York facility. 
In addition to the present case, the Respondent has been in-
volved in two other cases before the Board.  In 
TNT Skypak, 
Inc., 312 NLRB 1009 (1993), the Company was found to have 
violated Section 8(a)(1) by in
terrogating employees about their 
union activities and by solicit
ing employee grievances and 
impliedly promising to resolve t
hose grievances if the employ-
ees did not vote for the Union in
 the election described above.
1  In the second case, TNT Skypak, Inc., 317 NLRB 659 (1995), 
the Board concluded that the Company, at a different location 
and involving a different local of 
the Teamsters Union, illegally discharged employee Jose Vasqu
ez, who is also involved in the 
present case. 
B.  The Negotiations 
The negotiations between the parties commenced on October 
31, 1991.  Thereafter, the partie
s met for a total of 18 times 
during the next 2 years.  Additionally, there were numerous 

letters and telephone calls between the Union™s chief spokes-
man, Robert Archer (then its attorney) and the Company™s at-
torney and spokesman, Clifford Chaiet.   
During the negotiations, the Un
ion™s negotiating team con-
sisted of Archer, Adam Heinz, its president, Anthony Farrino 
its vice president, Anthony Razzi, its secretary-treasurer, plus 
employees Michael Yanis, Jose Vasquez, Martinez, and Iken.  
The Respondent was initially represented by its attorney, Clif-
ford Chaiet, its vice president, William Deering, plus Anthony 
Ventiera, and Mark Lagaris.  At a later point in the negotia-
tions, Robert Newell, Respondent™
s in-house counsel joined the 
negotiations and Deering dropped out. 
Apart from the introduction into evidence of documents con-
sisting of various contract propo
sals made by either side and 
letters written from one to the other, the General Counsel had 
Archer testify about the negotia
tions and his testimony was not 
contradicted by the Respondent.  Accordingly, while each side 
may argue that the facts support th
eir legal conclusions, there is no dispute about the underlying facts in this case, at least inso-
far as the negotiations are concerned. 
The Union sent its initial cont
ract proposal to the Company 
on October 31, 1991, and Chaiet tendered the Company™s first 
counterproposal at the second meeting held on November 13, 
1991.  As far as the negotiations were concerned, not much 
                                                          
 1 The Board, however, dismissed an
 allegation that the Employer 
violated Sec. 8(a)(3) by discharging an employee because of his union 
activity. happened during the initial phase, albeit on February 25, 1992, 
Archer sent Chaiet a re
vised contract proposal. 
On April 27, 1992, Archer wrote a letter to Chaiet requesting 
that the Company make a written economic proposal and this 
was done on April 30, 1992. 
At the seventh meeting held on May 26, 1992, the Union ar-
gued for the superiority of its medi
cal plan and Chaiet said that 
the Union™s plan was ﬁdo-able.ﬂ  For its part, the Union said 
that it could work within the Company™s existing wage system.   
By letter dated June 9, 1992, Ch
aiet wrote to Archer indicat-ing that the Company agreed ﬁto provide its employees with 
medical insurance coverage through the [Union™s] Group Wel-
fare Fund,ﬂ with its contributions 
being equal to its present cost 
of providing medical coverage to the employees. 
On July 24, 1992, at the eighth meeting, the Union agreed to 
the Company™s proposed starting salaries.  At this point the 
parties were 25 cents apart on wage
 increases.  From this point 
on and until August 27, 1993, the pa
rties started to make more 
progress, in the sense that both
 sides started to drop demands 
and tentative agreements on vari
ous items began to be forth-coming.  According to Phil DiNardo, the Company™s vice president of 
human resources for the Americas, there was internal discus-
sion within the Company about what to do about lagging prof-
itability during the summer of 1992.  
He states that this led to a 
decision, made in Amsterdam, 
to have a freeze in merit in-
creases and hiring.  (Since everyone in the Company was at that 
time, on a merit increase system, 
this amounted to a total freeze 
on all wages.) 
On September 8, 1992, the Company instituted a worldwide 
freeze on wages and hiring.  This 
was due to its financial situa-
tion, and according to DiNardo,
 the North American operations were doing worst of all. 
At the 11th meeting held on October 16, 1992, Company 
Representative Deering said that the Respondent could not 

improve on its wage proposal due to the austerity program, but 
that it could be more flexible with respect to benefits if the 
Union could be more flexible about part-time employees.  (The 
parties had discussed the balance between full-time and part-
time employees with the Union wanting most employees to be 
full time and the Company wanting flexibility in hiring part-
time employees). 
On November 2, 1992, Archer sent another revised contract 
proposal to Chaiet and the parties met on November 24, 1992.  
At this meeting, the parties discussed the Respondent™s imple-mentation of the wage freeze through the end of the year and 
finalized language regarding medical coverage.  
On December 3, 1992, Chaiet sent a letter to Archer stating 
that the Company would impl
ement its own medical plan. 
Archer protested that this was, in his  opinion, a unilateral 

change and a violation of the Act.  Although not separately 
alleged as a violation of the Ac
t, the General Counsel points to 
this action as ﬁa harbinger of worse things to come.ﬂ 
On January 11, 1993, Chaiet, pursuant to the Union™s re-
quest, sent a letter setting fort
h issues and indicating which 
were still open and which had been resolved. In this letter, 
Chaiet listed the settled issues 
as relating to holidays, subcon-
tracting, union security, seniorit
y, shop stewards, protection of 
rights, uniforms, labor practices, funeral leave, jury duty, 
strikes and lockouts, grievance/ar
bitration, application of Fed-
eral and state laws, maintenance of standards, a savings clause, 
and a nondiscrimination clause.  He listed the open issues as 
 TNT SKYPACK, INC. 473being wage  freeze, guarantee
d hours, operations, check-off 
clause, health and welfare, pension plan, fringe benefit collec-
tions, pickup and deliveries, sick
 leave, and company rules.   
On February 1, 1993, Archer wrote to Chaiet stating that the 
Union would accept the Company™s position regarding wages, 
operations, holidays, seniority, ch
eck-off clause, pension, pick-
up and delivery, vacations, sick 
leave, strikes and lockouts, 
company rules, attendance, and the application of Federal and 
state laws.  Archer included with the letter, the Union™s fifth 
revised contract proposal. 
At the February 4, 1993 meeting, the Company announced 
that Deering was no longer involved and Chaiet said that he had 
authority, within guidelines, to 
negotiate a contract.  At this 
meeting, the Union accepted th
e Company™s position regarding 
wages but questioned the impact of the wage freeze.  At this 
meeting, the Company asserted that a category of employees 
called ﬁwalkersﬂ should be specif
ically excluded from the bar-
gaining unit.  At most, there was, at that time, one person who 
fit into this category and this was an employee who was sta-
tioned at a location in New York City and who, upon receiving 
packages from a TNT driver, would then deliver them to the 
client at its office.  
On March 5, 1993, Archer sent a letter to Chaiet setting forth 
the Union™s positions.  Included in that letter was a description 
of the concessions that the Union was making.  For example, 
Archer stated that the Union would accept the employer™s wage 
proposals but that it should be amended to include an appropri-
ate wage rate for ﬁwalkers.ﬂ  He also stated that the Union 
would accept the Company™s proposed language permitting a 
wage freeze in the event that there was a future companywide 
freeze, if the Company provided satisfactory documentation of 
the fact.   As to section 2, hour
s, Archer stated that the Union 
would agree to the Company™s proposal for overtime at 1Œ1/2 
rate for work done after 40 hours in a 7-day week.  He also 
agreed to delete the Union™s demand that no more than 49 per-
cent of the work force be part-timers in consideration for the 
fact that the employer had agreed to put a 25-hour-per-week 
cap on part-time employees and had also agreed to language 
stating that it would not use pa
rt-timers to circumvent full-time 
employees.  Archer also accepted the Company™s proposal that 

there be a 401(k) plan instead of the Union™s requested pension 
plan.  (These were some but not 
all of the concessions made by 
the Union in Archer™s March 5, 1993 letter.) 
A followup letter was sent by Archer to Chaiet on April 8, 
1993, further clarifying the Union™s position on several open 
issues. Among other things, Arch
er complained that the em-
ployer had reneged on its previous
 agreement to participate in 
the Union™s welfare plan and complained that Chaiet had not 
yet sent him information which had previously been requested.   
On April 12, 1993, Chaiet responded to Archer™s April 8 let-
ter and stated:  
 As to your assertion that the Employer had previously 
agreed to participate in the Union™s Welfare Plan, it would 

appear, from my review of the written proposals and cor-
respondence . . . that such an agreement was not formally 
reached.  This point was reiterated in my letter to you of 
December 10, 1992 where I further noted the fact that both 
parties had reserved the right to modify, amend, add to or 
subtract from their proposals. 
I have reviewed your position vis a vis the open items 
with my client.  In order to assist in the resolution of these 
items, I would make the following points:  
Section 1 Wages.  The Union™s counter-proposal re-
garding the walkers is totally unacceptable.  I would re-
mind you that at the Februa
ry 4th session you indicated 
that the Union had language in other contracts pertaining 
to this classification of employee and  that said language 
would be presented for review by the Employer.  I have 

yet to receive the language proposal discussed.  Alterna-
tively, you might want to discuss excluding the walker 
classification from coverage under the contract. 
Section 2 Hours.  You correctly note that an open issue 
exists on the question of consecutive days off and the right 
of the Employer to institute a 4-day 10-hour day work 
schedule.  I would ask you to further note, regarding the 
use of part-time employees, th
at the employer agreed not 
to regularly utilize part-t
ime employees more than 25 
hours per week.  The point being that the Employer did 
not agree to an absolute cap on hours so as to subject itself 
to grievances each and every time a part-time employee 
exceeded 25 hours in a given week.  
Section 3 Operations Covered.  Long Island City em-
ployees do not, to my knowledge, regularly make deliver-
ies to the Bronx, Westchester or Connecticut.  They do, 
however, perform a limited amount of work in New Jer-
sey.  The Employer™s position, however, is not affected by 
these de minimus excursions outside the 4 boroughs ser-
viced by Long Island City.  As to your question about 
Newark, I would suggest that the answer will depend upon 
the circumstances of such a move.  Variables such as the 
number of employees transferre
d and the size of the result-
ing unit raise issues best resolved by the N.L.R.B.  
Section 4 Holidays.
  You have correctly stated that the 
Employer will not provide hol
idays to part-time employ-
ees.  
Section 12 Health & Welfare.
  My earlier comments 
deal with the status of this 
proposal.  I have, pursuant to 
your request, appended hereto information concerning the 
Employer™s present plan.  
Section 17. Vacation.  The Employer has, in the past, 
paid vacation moneys to empl
oyees in advance of the ac-
tual vacation.  As to your comment about pro-rating vaca-

tion, I would ask that you clarify this.  Finally, please be 
advised that the Employer does not now, and is not plan-
ning to, provide part-time em
ployees with vacation bene-
fits.  Section 19  Sick Leave
.  The Union™s counter-proposal 
is unacceptable.  Part-time 
employees do not presently en-
joy vacation or sick leave benefits and the Employer has 
not agreed to, nor will it agre
e to provide sick benefits.  
Management Rights.  The Employer has not modified 
its proposed language regarding this provision.  The Un-
ion™s counter-proposal
 is unacceptable. 
 On May 24, 1993, Chaiet sent another letter to Archer.  
Chaiet proposed, among other things, language regarding im-

plementation of future wage free
zes, pay rates for ﬁwalkers,ﬂ a 
provision allowing it to utiliz
e a 4-day, 10-hour day work 
schedule and a modification of s
ection 2 (hours), to the effect that the Company would not regu
larly use part-time employees 
more than 25 hours per week.  As to medical insurance and its 
proposed management-rights cl
auses, Chaiet wrote:   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474  Section 12 Health & Welfare 
Modify 
(A) The Employer agrees to
 provide its regular full-
time employees with medical insurance coverage under its 
own plan and under the same 
conditions as said coverage 
is provided all other simila
rly situated employees on a 
company-wide basis. The Employer further agrees to pro-
vide the Union with information concerning any changes 
or modifications the presently existing plans before im-
plementing same. 
 Section  Management Rights
 ADD the language in paragraph 1 of the Employer™s original 
written proposal except delete ﬁto promulgate, implement and 
enforce work rules which in the Employer™s sole discretion 
are necessary and reasonable for the orderly, efficient and 
profitable operation of its busin
ess; formulate and implement 
bonus and incentive programs aimed at increasing or reward-

ing productivity, efficiency and/or attendance.ﬂ 
  At the 16th bargaining session held on May 26, the Union 
made further concessions.  Among these were acceptance of the 
Company™s wage freeze language, acceptance of the Com-
pany™s proposed management-rights clause (as modified in the 
May 24 letter), agreement to allow the Company to institute a 
4Œday week for some or all of the employees at the Company™s 
discretion; and agreement to the Company™s health plan for the 
first year of any contract.  (The Union proposed a reopener 
after the first year to discuss health insurance). Given the Un-
ion™s concessions at this and 
prior meetings and the prior 
agreements made by the parties on numerous other items, 
Archer asked Chaiet to send him a letter listing the open issues 
and what the Company™s position was on them.  
Chaiet did so on June 29,
 1993, when he wrote:  I am writing to confirm the postponement of our nego-tiation session scheduled for 
July 1, 1993 and to respond 
to those items left open afte
r our last session on May 26, 
1993.   
The first issue concerned the effect of a companywide 
wage freeze upon the timing of subsequent increases.  The 
Employer has taken the positio
n, as expressed in my lan-
guage proposal of May 24, 1993, that subsequent increases 
will be pushed back for a period of time equal to the 
length of the freeze if a similar delay is imposed company-
wide.  The position expressed in that letter has not 
changed. 
The second issue involved the
2 use of ﬁwalkers.ﬂ The 
Union proposed a $7.75 per hour rate and rejected the Employer™s proposal as set fort
h in my May 24th letter.  
The Employer rejects the Union™s proposal and stands by 
the proposal contained in my May 24th letter.
3  Further, it                                                           
                                                                                             
2 As noted above, the Union and the Company had already agreed on 
nearly all of sec. 1 of the proposed contact dealing with wages.  They 
had agreed on the starting wage rates and on the amount of increases. 
Moreover, the Union had already ac
cepted the idea that the Company 
would have the right to freeze wages under the contract in the event 
that there was a companywide freeze.  The parties had not agreed on 
the wages for ﬁwalkersﬂ but this wa
s to a large extent a nonissue as 
there was at most one person who did this type of work. 
3 In his May 24 letter, Chaiet proposed that if the Employer modified 
its operations to make more extensive use of walkers in its pick-up and 
is the Employer™s position th
at walkers will not receive 
benefits.  The third open issue involved Section 3 Operations 
Covered.  The language proposed . . . on May 24th stands 
as a statement of the Employer™s position.
4 Finally, with regard to adding a reopener for the pur-
pose of discussing the Union™s Health Plan, the Employer 
will not agree to include such language in the agreement.   
I hope this clarifies the Em
ployer™s position regarding 
the open issues. 
 On July 20, 1993, Chaiet sent a letter asking Archer, to pre-
pare a draft contract incorporating the employer™s most recent 
language proposals.   
On August 2, 1993, Archer sent such a draft to Chaiet.  For 
the most part, this draft incorporated all of the prior agreements 
between the parties, left out 
all contract proposals withdrawn 
by the Union
5 and for the most part incorporated, where ac-
cepted by the Union, all company language proposals.  Thus, in 
relation to Chaiet™s letter of June 29, 1993, Archer™s draft, ex-
cept for walkers, accepted the Company™s proposed revision of 
section 1, wages, including the Company™s language for wage 
freezes. He also accepted the Co
mpany™s language on section 3, 
operations covered.  Finally, he
 essentially agreed to the Com-
pany™s health plan and dropped the Union™s demand that the 
contract contain a reopener allowing the parties to negotiate on 
this issue. As to the walker issue 
raised by Chaiet in his June 29 
letter, although Archer agreed to exclude walkers from the 
wage rates and wage increases 
effecting the other unit employ-
ees and also agreed that any walkers hired by the Company 

would not get any contractual 
fringe benefits, he counter-
proposed that walkers get a starting rate of $6 per hour. He also 
rejected the Company™s proposal that 
if it decided to use walk-
ers more extensively and 
if that use caused layoff of bargaining 
unit employees, such employees 
would be given the right to 
move to walker jobs
 at walker rates.
6 In addition, Archer in his draft agreement made a small 
number of counterproposals.  For example, in section 2, he 
continued to press for a guaranteed workweek of 5 consecutive 
days and 40 hours per week with 
overtime at time and a half for 
hours over 40 and on a 6th day and at double time for a 7th 
consecutive day worked. At section 13(A), although accepting 
the Company™s existing medical plan, Archer proposed that any 
additional costs to the employees would have to be negotiated 
prior to implementation.  This differed from the Employer™s 
May 24, 1993 proposal requiring only that the Employer give 
 delivery operations, they would be hire
d at a minimum rate of $4.25 per 
hour, that they would receive a 25-ce
nts-per-hour increase after  their probationary period and receive further raises of 25 cents per hour per 
year. Chaiet also proposed that if th
e use of walkers resulted in a reduc-
tion in the drivers bargaining unit 
those people facing layoff would be 
offered the opportunity to work as walkers at walker rates of pay. 
4 In his May 24 letter, Chaiet proposed to modify sec. 3 of the pro-
posed contract to read at C ﬁin th
e event the Employer transfers its 
operations to Manhattan, Brooklyn, Staten Island, or any other facility 

in Queens, the present employees and 
present contract shall prevail at 
the new terminal(s) or locations(s).ﬂ 
5 For example, this draft agreement omits and withdraws what had 
previously been a proposed sec. 14, fringe benefit collections. 
6 As there was at most, one person who might have been classified 
as a walker and the question of wh
ether the Company would hire walk-
ers in the future was sp
eculative at best, the bargaining over this issue, 
strikes me as being a hopeless waste of time and its introduction by the 
Employer as a diversion. 
 TNT SKYPACK, INC. 475information to the Union regarding any changes in the plan.  At 
section 17, Archer made some minor modifications in the vaca-
tion clause,  in part to provide that vacation pay would be de-termined by an employee™s weekly rate including premium and 
night-shift differentials. At se
ction, 23, although Archer essen-
tially agreed to incorporate the existing company rules into the 

contract, he proposed that any disputes concerning the reason-
ableness of rule changes should be subject to the grievance 
procedure.  To summarize, what is readily apparent from Archer™s draft 
contract of August 2, 1993, is 
that the Union was, in effect, 
throwing in the towel and conceding virtually every important 
point in the Employer™s favor.  
The rejection of the Company™s 
ﬁwalkerﬂ proposals were
 essentially meaningl
ess as there was, 
at the time, either no one or at most one person who might have fallen into that category and the possible hire of other walkers 
was a matter of mere conjecture.  To the extent that the Union 
made even the most modest 
counterproposals, one might say 
that these were put forward like a fig leaf to cover the fact that 

in all significant respects, the Union had announced its surren-
der.  On August 3, 1993, Chai
et wrote to Archer acknowledg-
ing receipt of the latter™s draf
t contract.  On August 5, 1993, 
Chaiet wrote to Archer suggesting that the next meeting take 
place on August 23. 
The meeting scheduled for August 23 was postponed and on 
August 27, 1993, Chaiet sent the following letter to Archer.  As 
this is alleged to be the crux of
 the badŒfaith bargaining allega-
tion, it is quoted with my commentary (indicated by the word 
note), as follows:  
 Dear Bob, 
 Since these negotiations began in October 1991, the 
Employer has experienced a number of significant changes 
in its management structure. 
 As these changes have oc-curred, the Employer has reassessed its position vis a vis 
the negotiations on a number of  occasions, and has modi-
fied its proposals to deal with changed goals and circum-
stances.   
A similar  reassessment occurred after we received 
your most recent draft of the Drivers Agreement.  As a re-

sult I have appended hereto a summary of the Employer™s 
position with regard to each and every provision of the 
Agreement.   
SUMMARY OF POSITION
7 Section [Wages] 
1(A) The starting minimum for walkers should be $4.25 per  
hour. 
Delete the last sentence beginn
ing with ﬁAfter the probation-
ary period.ﬂ  
(B) Delete entirely and substitute language allowing merit in-

creases based upon individual performance review. 
(C) Delete entirely. 
(D) Accepted. 
                                                           
 7 The numbering in Chaiet™s August 27, 1993 draft corresponds to 
the numbering in the draft contract that was sent by Archer on August 
2, 1993.  It should be noted that in 
Archer™s draft, he eliminated what 
had previously been ﬁSection 14: Fri
nge Benefits Collections.ﬂ  There-
fore the paragraphs numbered from 14 on are different from the num-

bering in previous draft contracts. 
Note:  This proposal reneges on the specified wage increases 
that had previously been agreed to including the prior agree-
ment to give employees periodic raises of 25 cents until they 
reach the  rate of $12.50.  The Company™s proposal to substi-
tute a merit increase system, in effect, places the negotiations 
regarding wages back to their commencement when the Com-
pany essentially proposed cont
inuance of its existing merit 
increase system. 
 [Hours] 2(A) Delete provision for double time on seventh day.  Delete 

provision for 8 hour guarantee for 6th and 7th days.  Substi-
tute 4 hour guarantee at time and one half rate if employee 
exceed 40 hours of work in week.  Add language allowing the 
Employer to assign overtime work to available employees in 
the facility or at work when need arises.   
Note that the ﬁtwo consecutive days offﬂ language applies 
only to 4 day scheduling. 
(B) Accepted. 
(C) Accepted. 
 [Operations Covered
] 3(A) Accepted. 
(B) Accepted  
(C) Delete from ﬁor transfers 
work currently performedﬂ to 
ﬁNew York Metropolitan Area.ﬂ 
 [Holidays] 4(A) Delete ﬁwalkersﬂ from eligibility. 
(B) Provide for eligibility for floating holidays to be after 90 

days, not one year.  Clarify that unused floating holidays will 
not be paid for.  
(C) Accepted 
(D) Accepted 
(E) Accepted 
 [Subcontracting
].  5. Delete entirely.  Substitute language allowing Employer to 
subcontract when in its sole discretion, the Employer deter-
mines subcontracting will be economically or operationally 
more efficient.  
 Note:  The Company™s proposed subcontracting clause reneges 
on a previous agreement whereby the Union had acceded to the 
Employer™s counterproposal on 
subcontracting language. Under 
the previously agreedŒupon language, the Employer retained 
the right to subcontract to the 
extent that it had normally done 
so in the past, but it agreed that it would not otherwise contract 

out unit work for the sole purpose of avoiding the contract™s 
terms. 
 [Union security provision] 
6(A) Accepted.  
(B) Accepted  
(C) Delete entirely 
(D) Delete entirely and substitute language allowing Em-
ployer to utilize supervisors to perform bargaining unit work 
when the Employer determines such utilization is economi-
cally or operationally more efficient. 
 Note: The Employer™s proposal here constitutes a reneging on 
the previous agreement which, to a limited degree restricted the 
Employer from using supervisors to do bargaining unit work 
where their utilization would result in a permanent diminution 
in the size of the bargaining unit. 
 [Seniority] 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4767(A) Delete last sentence of second full paragraph, beginning 
ﬁIt is understood . . .ﬂ Substi
tute language allowing the Em-
ployer to determine, in its sole discretion, the use of full-time 

and part time employees it will utilize.  
(B) Accepted 
(C) Accepted  
(D) Accepted 
(E) Accepted 
 Note:  The Employer™s proposal rega
rding seniority constitutes 
a reneging on the previous agreement that when a layoff is 
required, part-time em
ployees would be laid off before fullŒ
time employees. 
 [Checkoff] 
8. Accepted  
 [Stewards
] 9. Delete from last sentence of third full paragraph 
ﬁproductivity not being a factor in this
 area.ﬂ 
 Note:  The Employer™s proposal regarding section 9, constitutes 
a reneging of the previous agre
ement that shop stewards would have superseniority and would be 
the last laid off provided that 
the person could perform the job irrespective of his productiv-
ity.  
 [Protection of Rights
] 10. Accepted  
 [Uniforms] 11. Accepted 
 [Health & Welfare
] 12(A) Delete from last sentence ﬁand further agrees...prior to 
termination.ﬂ  
(B) Delete the last sentence.  
 [Pensions
]  13(A) Add ﬁ This shall not be construed as a guarantee that 
said Plan will continue to exist or that it will not be modified, 
amended or altered. Any such changes as are implemented in 
said Plan as it applies to non-union employees shall be effec-
tive as to the employees covered by this Agreement.™™ 
 Note:  After dropping its own demands for the union pension 
plan and agreeing to have the Company™s 401(k) plan substi-
tuted, the language now proposed by the employer gives it an 
absolute right to modify, change or discontinue the plan at its 
sole discretion at any time during the life of the contract. 
  [Pick-Ups and Deliveries
] 14(B) Delete the last sentence.  Substitute ﬁEmployees are 

expected to perform their duties.ﬂ 
 [Labor practices
] 15 (A) Accepted 
(B) Accepted 
(C) Accepted 
(D) Accepted 
(E) Accepted 
(F) Accepted 
(G) Accepted 
(H) Accepted 
(I) Accepted 
(J) Accepted 
(K) Accepted 
(L) Delete 
(M) Accepted. 
 Note:  The Employer™s proposal
 regarding section 15, although 
a relatively minor change, is 
nevertheless a reneging on subsec-
tion (L) which required removal of communications and/or 
letters from an employee™s  pe
rsonnel file after 12 months. 
 [Vacations
]   16(A) Delete ﬁWalkersﬂ 
Provide for vacation time to be accrued on a monthly basis.  
(B) Update 
(C) Accepted  
(D) Accepted 
(E) Accepted 
(F) Accepted 
(I)  Accepted 
(J)  Accepted 
(L)  Accepted 
(G) Add  ﬁunless the employee changes the selected vacation 

period in which case the Employer will provide vacation pay 
before the vacation begins if the employee provided one 
month advance notice of new vacation dates.ﬂ 
(H) Delete ﬁincluding premium shift and night shift differen-

tial pay.ﬂ 
 [Funeral Leave
] 17 Accepted  
 [Sick Leave] 18. Delete entirely and substitute the following:.... (details 
omitted).  
 Note:  The Employer™s August 27, 1993 proposal reneges on 
details that had previously be
en agreed upon and proposes to 
substitute an entirely new sick leave provision. 
 [Jury Duty
] 19. Accepted 
 [No strikes & lockouts and grievance procedure
] 20. Accepted 
 [Federal & State law
] 21 (A) accepted  
(B) Delete the last full paragraph.  
(C) Add to last sentence ﬁunless such refusal is determined by 

the Employer to be unjustified.ﬂ  
(D) Accepted  
(E) Accepted 
 Note:  The Employer™s position here amounts to a reneging on 
at least one point which was the employer™s prior agreement to 
return the body of an employee killed during the course of his 
employment and while away from his terminal.  
 [Armed Forces
] 22.  Accepted. 
 [Company Rules
] 23.  Move comma from after ﬁEmployer ruleﬂ to after ﬁAp-

pendix A.ﬂ 
 [Maintenance of Standards]
 24.  Add ﬁunless specifically modified, amend or otherwise 

changed herein.ﬂ 
 [Savings Clause
] 25.  Accepted. 
 [Non Discrimination
]  TNT SKYPACK, INC. 47726.  Accepted. 
 [Management Rights
] 27.  Accepted. 
 [Duration] 28.  Accepted. 
 Appendix. 
A(II)(A)(2)  Delete last senten
ce beginning with ﬁDiscipline 
issued under this section.ﬂ 
A(II)(B)  Add ﬁ10. Failure to maintain acceptable level of 
productivity.ﬂ 
 Note: By its August 27 modifications of the appendix that sets 
forth company rules, the Company is, in effect, making these 
rules more burdensome on the employees than what had previ-
ously been agreed to by the Union. 
 MISCELLANEOUS 
Add section providing for app
lication of Employer™s policy 
concerning the Family and Medical Leave Act.  
Add section providing for appl
ication of Employer™s anti-
nepotism policy.  
 On August 31, 1993, Archer telephoned Chaiet and charged 
that the Respondent was not bargaining in good faith.  Archer™s 
unrefuted testimony was that Chaiet responded; ﬁThis wasn™t 
my idea to submit th
is proposal.  I was just following orders.ﬂ 
The parties met for the 17th time on October 19, 1993.  At 
this meeting, Archer, after cal
ming down his side, asked Chaiet 
what was going on.  He states th
at Chaiet said that he could 
only offer the Long Island City em
ployees the same package as 
nonbargaining unit employees.  Archer states that Chaiet said 
that Deering did not have authorit
y to make agreements; that he 
(Chaiet), now had different masters with different instructions 

and that the latest proposals conformed to the Company™s initial 
proposals.  Archer testified that when he asserted that this con-

stituted an unfair labor practice, Chaiet responded with a shrug 
and said, ﬁwhat do you want me to say?ﬂ  Archer states that 
Chaiet said that the Company had problems with other locals 
and that the Company had nothing further to say or propose.  
According to Archer, Chaiet offered no financial or any other 
justification for the changes made by Chaiet™s August 27 letter. 
The final meeting was held on 
November 19, 1993.  At this meeting the Union reported that the Company™s last proposal of 
August 27 was not acceptable.  When the Union asked if me-
diation would be useful, Chaiet said that there was nothing that 
the Employer would add; that the Company would only give 
unit employees the same packag
e as nonunit employees, except 
for a union-security clause and a grievance-arbitration clause.   
The Respondent asserts that the change in the Company™s 
positions reflected in Chaiet™s August 27, 1993 letter came about as a result of (a) ongo
ing adverse economic conditions 
within the Company, and particularly its North American Op-
erations, and (b) changes in ma
nagement personnel.  The Re-
spondent asserts that the foregoi
ng factors resulted in a recon-
sideration of the Company™s bargaining posture.  ﬁ
I don™t be-lieve it
.™™ There does not seem to be any dispute that the Company as a 
whole and its North American operations was facing a constant 
economic drain resulting from competition from companies 
such as Federal Express etc. (TNT™s marketing strength, ac-
cording to Phil DiNardo, its vice president of human resources, 
is in Europe and Asia.  According to his testimony, TNT™s USA 
operations are to some extent a loss leader service for the Com-
pany™s European and Asian customers).  There is also no dis-
pute over the fact that in the late summer of 1992, the Company 
decided to have a 1-year wage and hiring freeze.  Such a freeze 
was implemented on a worldwide 
basis on September 8, 1992.  
In dealing with this freeze and the possibility that there might 

be other freezes in the future, the Company through Chaiet 
demanded and received from the union an agreement that future 
wage freezes could be implemented by the Company during the 
life of the collective-bargaining agreement.   
There is also no question but that there were some changes in 
the Company™s management.  For example, Deering was re-
placed as a negotiator with Newell.  Also Tom Cox replaced 
John Ovens as the chief executive officer of the Company™s 
Americas™ operations. Chaiet, however,  remained as the Com-
pany™s chief spokesman and nothing said by him 
or anyone else in the Company, suggested that Chaiet did not have authority to 
negotiate or the authority to make commitments (even if they 
were commitments conditioned upon an overall agreement), 
during the bargaining.  Prior to August 27, 1993, nothing was 
said to the Union by Chaiet or anyone else in the Company 
which even hinted that the numerous tentative agreements that 
had been forged during the preceding 18 months were in jeop-
ardy or were being reconsidered.   
DiNardo testified that the init
ial freeze was suppose to end in 
September or October of 1993.  He
 testified that he received 
reports about the negotiations
 from Newell and Costanza and 
that he reported to Tom Cox.  DiNardo testified that sometime 
during the summer (at some unspecified time), Cox, told him 
that Cox had gotten direction from John Fellows, TNT™s world-
wide CEO, not to give special consideration to any group of 
employees. (There is, however, nothing in writing to support 
this hearsay assertion).  According to the Respondent™s Brief, 
Fellows determined that the wage freeze would not be lifted in 
North America.  But DiNardo™s testimony indicated that al-
though there was discussion and argument between Cox and Fellows during the summer of 1993 about whether to retain the 
wage freeze for North America (to which he was a bystander),  
DiNardo also testified that the 
final decision on this was made 
in Amsterdam in September 1993.  (In other words, 
after Chaiet™s August 27 letter.). 
In any event, even assuming that the Company was consider-
ing extending the freeze past Se
ptember 1993, I fail to see how this, by itself, justified such a drastic shift in the Company™s 
bargaining posture vis-a-vis the Union, particularly as the con-
tingency for a wage freeze had already been built into the pro-
spective contract by virtue of a concession on the Union™s part. 
Moreover, assuming that the Compan
y was still in financial 
distress, there is no evidence th
at things were significantly 
worse than what they had been from the outset of the negotia-
tions. So what™s new?  Everybody involved seems to have rec-
ognized from the outset that the Company was having financial 
difficulty and this was reflected in the concessions that the 

Union made during negotiations.  
In my opinion the only significant 
new event occurring prior 
to Chaiet™s August 27 letter, was that there was, from the Com-
pany™s point of view, a danger that the Union would make suf-
ficient concessions so that agreement on a contract would be-
come inevitable.  Thus, Chaiet™s June 29 letter made it clear 
that there was, from his bargai
ning perspective, only four open 
items.  And the Union™s proposed contract draft dated August 

2, although raising a few minor i
ssues, essentially accepted the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478Company™s demands.  Assuming th
at the negotiations had con-
tinued on that track, it seems to me that no ﬁreasonable personﬂ 
could doubt that a collective-ba
rgaining agreement would have 
been reached within a matter of days.   
On March 17, 1994, employee Mark Shults filed a decertifi-
cation petition in Case 29ŒRDŒ762.  This petition was dis-missed, subject to reinstatement,
 by the Regional Director on 
March 30, 1994, on the grounds that there were pending unre-
solved unfair labor practices.  At
  about the time that Shults filed the decertification petition, a petition signed by 22 of the 

unit employees was tendered to the Company.  This petition 
stated; ﬁWe, the employees of TNT Express Worldwide, no 
longer wish to be represented by Local 851.™™ 
On January 19, 1995, the Union by its new attorney, Kyle 
Flaherty, wrote to the Company, offering to resume negotia-
tions.  On January 25, 1995, the Company™s attorney, Newell 
responded and stated, ﬁuntil the issue of Local 851™s status as 
representative of TNT™s Long Island City drivers is resolved, it 
would be inappropriate to resume
 bargaining over a contract.ﬂ  
C.  Discussion Relating to the Bargaining and the Withdrawal 
of Recognition  
The crux of the General Counsel™s contention, it seems to 
me, is the fact that on August 27, 1993, after an extended pe-
riod of negotiations, the Employer 
reneged, in a significant and 
substantial way on many previous
 tentative agreements.  The 
General Counsel and the Charging Pa
rty assert that the effect of 
this conduct, was to negate th
e negotiations that had gone on 
until that date and that the Respondent was motivated by its 
desire to avoid consummating an agreement just when an 
agreement was likely.  They al
so argue that the Respondent™s 
antiunion animus is demonstrated 
by virtue of the earlier deci-
sions of the Board reported at 312 NLRB 1009 (1993), and 317 
NLRB 659 (1995). 
In Atlanta Hilton & Tower
, 271 NLRB 1600 (1994), the Board stated: 
 Under Section 8(d) of the 
Act, an employer and its 
employees™ representatives are mutually required to ﬁmeet 

at reasonable times and confer in good faith with respect 
to wages, hours, and other terms and conditions of em-
ployment . . . but such obligation does not compel either 
party to agree to a proposal or require the making of a 
concession.ﬂ   
. . . . Although an adamant insistence on a bargaining posi-
tion is not of itself a refusal to bargain in good faith, . . . 
other conduct has been held to be indicative of a lack of 
good faith. Such conduct includes delaying tactics, unrea-
sonable bargaining demands, unilateral changes in manda-
tory subjects of bargaining, efforts to bypass the union, 

failure to designate an agent with sufficient bargaining au-
thority, withdrawal of alre
ady agreed-upon provisions, and 
arbitrary scheduling of meetings. 
 In determining whether a part
y had bargained in good faith 
or bad, the Board looks to the totality of the circumstances. 
Overnite Transportation Co., 296 NLRB 669 (1989), enfd. 938 
F.2d 815 (7th Cir. 1991).  Moreover, the burden of proof rests 
with the General Counsel.  See 
Altamil Corp
., 227 NLRB 770, 
790 (1993), and 
Weather Tec Corp.
, 238 NLRB 1535, 1561Œ
1562 (1978).  As stated by the administrative law judge in 
Weather Tec Corp.
:   General Counsel™s burden of proof in these cases re-
quires more than raising mere doubts or suspicious as to 
the Company™s motives.  Here General Counsel is unaided 
by independent evidence of hostility on the part of the Re-
spondent to the Union, of unreasonable counterproposals 
that were illegal in their very nature or so indefensible or 
lacking in rationality as to warrant inferring bad faith, 
or of the Company™s reneging on matters already agreed to 
on proposals it had advanced
. [Emphasis added.]  
 Absent full agreement on a full collectiveŒbargaining agree-
ment, either party to the negotia
tions may add to, alter, modify 
,or delete previously made tentative agreements.  However, this 
rule is qualified by a requirement that such changes may not be 
motivated by intent to forestall the making of a contract.   
In Hickinbotham Bros. Ltd.,
 254 NLRB 96, 102Œ103 (1981), 
the administrative law judge stated:  
 [A]s to the allegation that
 Respondent has violated 
Section 8(a)(5) of the Act by making regressive bargaining 
proposals, Respondent and the Union agreed at the first 
negotiating session that agreement on individual provi-
sions were not binding until ag
reement had been reached 
on a collective bargaining agreement as a whole. . . . 
Here Respondent had made a number of concessions . . 
. in order to avoid a strike.  It was unsuccessful in this re-
gard and a strike commenced.  Nevertheless, these pre-
strike proposals remained out
standing for a month after 
the strike commenced.  By November 14, it was apparent 
to Respondent that it could weather the strike.  With this 
realization of its economic strength, it dropped some of the 
proposals it had made in an effort to avoid a strike. It is 
not illegal for an employer who has weathered a strike to 
capitalize upon its new found strength to secure contract 
terms it desires . . . 
 In Merrell M. Williams, 279 NLRB 82, 83 (1986), the Board 
dismissed the complaint alleging bad-faith bargaining and 
stated: 
 This case presents the ques
tion of whether the repudia-
tion of tentative agreements reached in the course of col-
lective bargaining, standing alone, constitutes bad faith 
 . . . . 
Unlike the refusal to execute an agreed-upon contract, 
which is a per se violation of Sections 8(a)(5) and (1) of 
the Act because it demonstrates a refusal to acknowledge 
and abide by the fruits of bargaining, the withdrawal of 
tentative agreements reached prior to the formation of a 
legally enforceable contract represents only one factor to 
be considered in determining good or bad-faith bargaining.  
In ruling on an allegation that a party has failed to bargain 
in good faith, it is well established that we look to the to-
tality of circumstances reflecting the party™s bargaining 
frame of mind.   
In this case, the Respondent™s
 negotiator made an offer 
. . . believing he had the authority to do so.  When it be-
came clear that the Respondent would not approve the 
proposals, the negotiator immediately withdrew from the 
agreements, offering a reason for so doing and further of-
fered to immediately resume
 bargaining.  The Union, 
which had not yet submitted the proposal to membership 

for ratification or taken any action in reliance on the par-
ties™ tentative agreement refuse
d to bargain further.  The  TNT SKYPACK, INC. 479Respondent™s explanation for its retraction of its prior 
agreement regarding the two provisions constitutes suffi-
cient good cause to rebut any inference of bad faith argua-
bly arising from that action.  Further, the Respondent of-
fered to substantiate its e
xplanation by opening its books 
to the Union and to resume bargaining in an effort to reach 

agreement. 
 In Barclay Caterers,
 308 NLRB 1038 (1992), the Board held 
that absent full agreement, eith
er party is free to withdraw from 
tentative proposals as long as wit
hdrawal is not motivated by an 
intent to frustrate bargaining or prevent an agreement.  The 
Board stated: 
 The General Counsel cites two cases as authority.  In 
Natico, Inc
., 302 NLRB 668 (1991), the agreement in 
question was not a tentative agreement on one term of a 
multiterm contract that was being negotiated, as here....  

Without any valid basis, th
e Respondent reneged and re-fused to participate in arranging the referendum by em-

ployees, as it had agreed. . . . Similarly, in 
Arrow Sash & 
Door Co., 281 NLRB 1108 (1986), . . . the employer re-
neged on a series of tentative agreements, without giving 
any valid reason.  The Board 
found a violation because the 
employer™s pattern of reneging constituted a tactic to stul-
tify bargaining altogether.  Here, there was only one act of 
reneging on a tentative agreement; not a pattern of such 
conduct.  Moreover, Respondent did give a reasonŠit did 
not wish to pay such benefits 
to part-time employees. . . .  
Therefore, this case is similar 
to one that the Board distin-
guished in Arrow; Merrell M. Williams
, 279 NLRB 82 
(1986).  Merrell M. William™s
 involved, as here, a with-
drawal from a single tentative agreement. 
 In Arrow Sash & Door Co
., 281 NLRB 1108 (1986), the 
Board, with Chairman Dotson dissen
ting, stated at footnote 3,  
 The Respondent here has failed to demonstrate that it 
had good cause for withdrawing from the tentative agree-
ments reached and the concessions made during its prior 
bargaining sessions with the Unions.  The Respondent as-
serts that it withdrew its concessions and the tentative 
agreements because it believed that the Unions had sanc-
tioned or condoned a ﬁsick-outﬂ . . . and had, therefore 
breached the no-strike provision of their agreement, 
thereby allowing it to withdraw its concessions and from 
the tentative agreements. . .  However, as the judge cor-
rectly found, the evidence . . . fails to establish the Union™s 
either sanctioned, condoned or in any way encouraged the 
. . . employees to engage in a ﬁsick-out.ﬂ  Thus, despite 
apparent progress in negotiations toward a new agreement, 
the Respondent not only withdrew from all tentative 
agreements and concessions of the extension of the exist-
ing contract; cancellation of 
the next scheduled bargaining 
session; unilateral cessation of payments to  the pension 

and health funds, and unilateral implementation of a new 
health plan.  Such conduct as
 a response to the employee 
sick-out went far beyond the grounds relied on in 
Farm 
Boy for justifying that employer™s action. 
 As stated above it is my opinion that when TNT, on August 
27, 1993, reneged on the previously made tentative agreements, 
it did so because it became apparent that the Union was about 
to accept virtually all of the Company™s positions thereby mak-
ing a contract inevitable.  In my opinion this conduct was moti-
vated by a desire to avoid reaching any agreement at all and I 
conclude that that the Respondent
 engaged in bad-faith bargain-
ing in violation of Section 8(a)(5) and (1) of the Act.  
Inasmuch as I have concluded that the Employer bargained 
in bad faith, it follows that the Company may not assert a good-
faith doubt as to the Union™s presumed majority status and may 
not withdraw recognition.  Thus, in 
Barclay Caterers
, supra at 
1025 fn. 2, the Board stated: 
  [T]he Respondent failed to demonstrate that it had a 
good-faith doubt based on objectiv
e considerations of the 
Union™s continued majority st
atus.  The Respondent cited 
its current lack of a collective-bargaining agreement . . . ; 
the employee turnover in the unit since the expiration of 
the contract . . .; the decertification petition filed for the 
unit . . . ; and the Union™s failure to produce documentary 
evidence of its majority status at the hearing. 
None of these factors, indivi
dually or in total, estab-
lishes sufficient objective considerations . . . The absence 
of a current collective-bargaining agreement merely means 
that the contract is not a bar and that the issue of majority 
status may be raised. It does 
not show that majority status 
has been lost.  Further employ
ee turnover, by itself, cannot 
be used as a basis for belief 
that a union has lost majority 
support since it is presumed that in the absence of evi-
dence that would justify a contrary conclusion, new em-
ployees will support the union in
 the same ratio as those 
whom they have replaced.  Mo
reover, this is particularly 
true when high turnover is prevalent in the industry in-
volved. . . . Similarly without a showing that a majority of 
employees supported it, the de
certification petition by it-
self, cannot justly the Respondent™ withdrawal of recogni-
tion. . . . Nor does the Union™s failure to produce docu-
mentary evidence of majority support show loss of that 
support.  The Union was not required to carry the Respon-
dent™s burden on the issue of good-faith.  In addition, even 
were some of the documentary evidence available, it 
would not necessarily have the evidentiary value the Re-
spondent appears to urge.  The Board has long held that 
majority support for a union is not to be, for example, con-
fused with majority union membership. 
Finally, not only has the Respondent failed to meet its 
burden on showing that its asserted good-faith doubt . . . 
was based on objective considera
tions, it also raised that 
doubt while engaging in unfair labor practices.  It is axio-
matic that a defense of good-faith doubt about a union™s 
majority status may only be raised in a context free of un-
fair labor practices. [Citations omitted.]  
D. Alleged Changes in Vacation Policy
 There is no dispute about the fact that prior to 1994, the 
Company had a policy whereby the employees were asked, in 
order of seniority, what their vacation preferences were.  In 
accordance with this policy, John Carreto, the facility™s duty 
operations manager, announced in
 late December 1993 that the 
employees would be called into hi
s office to make their picks.  
He testified, however, that he thereafter received orders from 
his superior, Pete Gagliano, th
e operations manager of TNT™s 
Eastern U.S.A. region, to hold off on vacation selections.  Car-
reto testified that he was not to
ld why.  As a consequence, it 
was shown and the Respondent 
concedes
 that for 1994, vaca-
tions were not scheduled in ac
cordance with seniority prefer-
ence as had been the case in th
e past.  Gagliano did not testify 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480in this proceeding and therefore did not offer any explanation 
as to why this change was require
d, desired, or implemented.  
Moreover, union witnesses Michael Yanis and Jose Vasquez 
testified that people like Shults, Aramis, and Diaz, employees 
who were openly opposed to the Union, received their choice of 
vacations ahead of employees with higher seniority. 
The decision to not follow past practice in 1994 was made 
without prior notice to the Union.  Moreover, no effort was 
made by the Company to bargain with the Union about this 
decision or its implementation. The Respondent argues that this 
change was not significant or substantial and did not affect any 
employee in terms of their pocket book. I do not agree.  Vaca-
tions and the selections method by which vacation selections 
are made is a condition of employment and therefore is a man-
datory subject of bargaining.  Although it may not seem that 
much to management and may not 
have resulted in lost pay, the 
choice of vacations is to my
 mind a significant matter for em-
ployee. 
Further, given my conclusion that the Company has engaged 
in bad-faith bargaining, the prior Board decisions holding that 
the Company violated the Act in other respects (showing a 
proclivity to engage in antiunion activity), and the evidence that 
employees who were opposed to 
the Union were given prefer-
ential treatment in selecting their vacations during 1994, I con-
clude that this change in policy was carried out with a discrimi-
natory motive. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  
Accordingly based  on all of the above, I find that the Respon-
dent violated Section 8(a)(1), (3), and (5) in this respect.   
E. No Access & No Talking Rules  
The General Counsel contends that in November 1994, the 
Company promulgated a rule 
prohibiting employees from en-
tering the facility more than 10 minutes before their starting 
times.
8  She also alleges that in February 1994, the Company 
promulgated a rule prohibiting 
its employees from talking to 
each other while at the facility.  She contends that these rules 
were promulgated with the intention of preventing union dis-
cussion amongst the employees and th
at they were enforced in 
a discriminatory manner agai
nst union supporters.  Although 
alleged as violations of Section 
8(a)(1) and (3) of the Act, this 
is not alleged as a violation of
 Section 8(a)(5) of the Act.  
(1) No talking rule 
Union witnesses Yanis and Vasquez testified about a single 
occasion in March 1994, when they were told by Supervisor 
Noonan that they were not supposed to be talking to each other 
while working.  Neither was disciplined for this incident. 
The Company™s witness testified that it always had a rule 
prohibiting employees from talking in the work area during 
work time and that it applied this rule uniformly to all of its 
employees when appropriate.  
In my opinion, the evidence proffered by the General Coun-
sel™s witnesses is insufficient to establish that such a rule was 
either unlawful or that it was discriminatorily enforced.   
(2) No access rule 
According to Supervisor Bill Doyle, in November 1994, 
Gagliano told him and another supervisor, Sandra Brown, to 

announce to the employees that there was a new rule which 
                                                          
                                                           
8 She contends that in the case of Jo
se Vasquez, he was told that he 
could not enter the premises more than 5 minutes before his start time. 
precluded employees from entering the facility more than 10 
minutes before their starting times.  Doyle explained that the 
purpose of the new rule was to prevent entering employees, 

who were not yet on the clock, from interfering with the work 
of those already at the facility. 
The Union™s witnesses testified that prior to this rule, em-
ployees were permitted to enter the facility before their start 
times where they could get out of
 the cold, could talk to each 
other and on occasion, hold uni
on meetings on the premises 
before work.  Employees were 
not paid for this time and no contention was made that the new rule was implemented to 
avoid Fair Labor Standards Act problems. 
As in the case of the vacation issue, the Union™s witnesses 
testified that some of the antiunion employees were allowed to 
enter the facility before their scheduled start times thereby evi-
dencing a discriminatory applica
tion of the rule.  On the other 
hand, Doyle testified that he enforced the rule against Mark 
Shults, Victor Morales, and Stephen De Valle, all of whom were against the Union. 
Although Doyle testified that the purpose of the no access 
rule was to prevent incoming employees from interfering with 

the work being done by employees who already had started 
work, this testimony was not compelling.  In this regard, there 
was evidence that there was a driver™s room where employees 
who were not yet on the clock, 
or who were on breaks, could 
congregate away from the work area.  Also undermining this 

argument was Doyle™s concession that there was no such rule at 
the Company™s JFK facility or, to his knowledge, anywhere 
else in the country.  (At this 
time, the Long Island facility was 
the only U.S.A. facility where the employees had union repre-
sentation).  
In my opinion, the no access rule was put into effect with the 
intention of inhibiting union discussion amongst employees at 
the Long Island facility duri
ng their nonworktime.  While it 
could be argued that the Comp
any could have promulgated a 
no-solicitation rule that would 
have precluded its employees 
from engaging in solicitation during worktime and in work 
areas, the rule here had the foreseeable effect of preventing 
employees from utilizing nonwork areas (the driver™s room),  
on their nonwork times from discussion of the Union or other 
matters relating to their terms a
nd conditions of employment. In 
my opinion, this rule, although not literally worded as a no-
solicitation rule, nevertheless amounted to an overly broad no-
solicitation rule and violated Section 8(a)(1) of the Act.  
Our Way, Inc., 268 NLRB 394 (1984);
 Southwest Gas Corp., 283 NLRB 543 (1987); 
Marathon Letourneau Co. v. NLRB, 
699 F.2d 248 (5th Cir. 1983).
9  Further, in 
Nashville Plastic Prod-
ucts, 313 NLRB 462 (1983), the Board held that an employer 
violated Section 8(a)(1) of the 
Act by prohibiting off duty em-
ployees from engaging in union solicitation and distribution of 
union literature on company property, during nonwork time in 
nonwork areas. The Board stated: 
  9 In accordance with 
Our Way, Inc
., supra, a prohibition on solicita-
tions in the workplace on ﬁwork timeﬂ would be presumptively legal 
whereas such a prohibition during 
ﬁwork hours,ﬂ would be presump-
tively illegal.  Further, even where a rule is presumptiv
ely valid, such a prohibition will violate the Act where 
it is directed only against union 
solicitations and applied in a 
discriminatory fashion.  
Southwest Gas 
Corp., supra; 
Marathon Letourneau Co. v. NLRB, 
supra; Lawson Co., 
supra. 
 TNT SKYPACK, INC. 481Furthermore, an off-duty empl
oyee seeking access to his em-
ployer™s property to distribute union handbills, unlike a non 
employee union organizer, fall
s within the scope of Supreme 
Court decisions protecting work-place organizing activities. 
Thus in Beth Israel Hospital v. NLRB 
437 U.S. 483, 491 
(1978), the Court stated that ﬁthe right of employees to self-

organize and bargain collectively established by Section 7 . . . 
necessarily encompasses the right effectively to communicate 
with one another regarding self
-organization at the jobsite.ﬂ 
And in Eastex, Inc. v. NLRB,
 437 U.S. 556, 574 (1978), the 
Court upheld the Board™s view that the workplace ﬁis a par-
ticularly appropriate place for 
the distribution of Section 7 
material, because it ﬁis the one place where [employees] 
clearly share common interests and where they traditionally 
seek to persuade fellow workers in matters affecting their un-
ion organizational life.™™ (Quoting 
Gale Products
, 142 NLRB 
1246, 1249 (1963).) 
  Notwithstanding the above c
onclusion that the implementa-tion of this new rule violated Se
ction 8(a)(1) of the Act, I think 
that the evidence showing discriminatory enforcement of the 

access rule was too sketchy and ambiguous to support a finding 
that the Company violated Section 8(a)(3) of the Act in this 
respect.   
F.  Alleged Promise of Benefits 
Julio Cancel testified that 
on February 24, 1994, he became 
involved in a conversation with 
Mark Shults,  the person who 
filed a decertification petiti
on and Fidel Betancourt both of 
whom were aware that Cancel was an active union supporter.  
He states that Shults asked if he (Cancel), was aware that he 
was trying to get rid of the Union.  Cancel testified that Shults 
asked if he wanted to go speak to Carreto.  According to Can-
cel, when they arrived at the office, Betancourt said that they 
were looking for some sort of 
written contract and benefits to 
get the Union out, to which Carreto replied that he was listen-

ing.  He states that Betancourt said that they were looking for 
some sort of written contract setting forth better wages and 

benefits, and that Correto responded that it would be against the 
law to give a written contract.  Cancel asserts that when he 
asked how they could be assured of
 benefits, Carreto stated that 
once the Union was out, they would get higher wages and a 4-
day, 10-hour week.  According to Cancel, Betancourt said that 
the conversation should be kept
 a secret between the people 
involved.  
Carreto testified that Betancourt was the person who initiated 
the meeting described above.  He
 states that Betancourt said 

that they had been talking about a decertification petition and 
that Cancel had some questions 
about it.  Carreto states that 
Cancel asked if the Company would guarantee raises if the 
employees voted the Union out and 
that he replied, ﬁno.ﬂ  He 
also testified that Cancel asked 
if people would get fired if the 
Union was voted out and also asked that Carreto put something 
(he can™t recall what), in writing. Carreto states that he told 
Cancel and the other two  men th
at he could not write anything 
down, that the Company would not discharge anyone and that 
in response to Cancel™s question 
about raises, stated that the 
employees at this facility would be treated the same as any 
other TNT employees.  Finally, Correto states that Cancel 
asked if it was possible to have
 a 4-day, 10-hour week and, he 
responded that this would be some
thing that would have to be discussed later on.  Correto denies
 that he made any promises at 
this meeting and denies saying that if the Union was voted out, 
wages would automatically go up or that the Company would 
give them a 4-day, 10-hour week.   
It appears to me that the gist 
of this conversation, was that 
Cancel, Betancourt, and Shults we
nt to Carreto to discuss what 
might happen if a decertification petition was filed and the 
Union was voted out.  From the testimony of Cancel and Car-
reto, it seems that either Cancel or Betancourt tried to press 
Carreto into making a commitment
 to give raises and other benefits and tried to get such a commitment in writing. All 
agree that Carreto refused to put anything in writing and said 
that it would be against the law.
  My view of the testimony, 
taken as a whole, is that Carreto, who more than likely was 
aware that Cancel was a prounion supporter, did not make any 
promises to these three men and at most, merely stated what the 
Company™s prior positions had b
een regarding wage increases 
and the workweek and also stated that the employees at this 
location would be treated the same as employees at other facili-
ties. G.  Changes in Starting Times 
The complaint alleges that the Respondent, for discrimina-
tory reasons, changed the starting times of Jose Vasquez and 
Michael Yanis, two of the most active employees for the Un-
ion.  For the reasons stated below, I shall recommend dismissal 

of this allegation. 
The fact that Vasquez and Yanis had their starting times 
changed on various occasions during 1993 and 1994 is not an 
experience unique to them.  The evidence shows that they along 
with many of the other drivers have had their start times al-
tered.  The Company is engaged in the delivery and pickup of 
parcels within the City of New York and each driver is assigned 
to a particular zone.  The Compan
y™s raison d™être is fast deliv-
ery and to that end, schedule 
changes are not unusual.  The 
starting time changes complained of by the General Counsel 
were relatively minor and there is no evidence that these 
changes adversely affected the 
employment conditions of Yanis 
or Vasquez or any other em
ployee for that matter. 
CONCLUSIONS OF 
LAW 1. By reneging on tentative agreements previously made dur-
ing the course of negotiations 
with Local 851, International Brotherhood of Teamsters, AFLŒCIO, the Respondent bar-
gained in bad faith and violated Section 8(a)(1) and (5) of the 
Act. 
2. By withdrawing recognition 
from Local 851, International 
Brotherhood of Teamsters, AFLŒCI
O, the Respondent violated 
Section 8(a)(1) and (5) of the Act. 
3. By promulgating a rule pr
ecluding access of off duty em-
ployees in order to prevent them from engaging in union solici-
tation and other protected concerted activity, the Respondent 
has violated Section 8(a)(1) of the Act.   
4.  By unilaterally changing its prior policy and practice re-
garding the use of seniority for selection of vacation prefer-
ences, the Respondent has violated Section 8(a)(1), (3), and (5) 
of the Act.  5. The aforesaid unfair labor practices affecting commerce 
within the meaning of Section 2(6) and (7) of the Act. 
6.  Except as specifically found herein, the Respondent has 
not violated the Act in any other manner alleged in the com-
plaints.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482THE REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The General Counsel and the Charging Party argue that hav-
ing had the negotiations subverted just at the time when an 

agreement was expectant, the 
Union should be given the oppor-
tunity not merely to resume bargaining but to accept or reject 
the Respondent™s penultimate contract proposals prior to the 
reneging on August 27, 1993.   
In Mead Corp. v. NLRB
, 697 F.2d 1013, 1022 (11th Cir. 
1983), the court enforced the Board™s remedy which ordered 

the Company to reinstate the contract offer it had made prior to 
its retraction. The court stated 
 In support of its contention that the remedial order is 
improper because it compels an agreement, the Company 
cites 
H.K. Porter Co. v. NLRB, 397 U.S. 99, (1970).  
However, 
H.K. Porter Co.
 is clearly distinguishable from 
the case at bar.  In 
H.K. Porter Co., the Board entered a 
remedial order ﬁrequiring the Company to agree to check 
off the [Union] dues of the workers.ﬂ  The Supreme Court 
held that while the Board does have power . . . to require 
employers and employees to negotiate, it is without power 
to compel a company or a union to agree to any substan-
tive contractual provision of the collective bargaining 
agreement . . . .ﬂ  Unlike the remedial order in 
H.K. Porter 
Co., the remedial order in the case at bar does not compel 
an agreement but rather merely requires the Company to 
reinstate a proposal it previously voluntarily presented 
during negotiations and subsequently withdrew in viola-
tion of the Act.  
The Board concluded that simply ordering the Com-
pany to bargain in good faith, without more, would permit 
the Company to continue to withhold from future consid-
eration the proposal it unlawfully withdrew. By requiring 
the Company to reinstate the August 27, 1979 proposal for 
20 consecutive days, the Board was able to restore the 
status quo without imposing an undue burden upon the Company. 
 Citing Northwest Pipe & Casing Co.
, 300 NLRB 737 (1990), the Union argues that it should be given 30 days to accept the 
Employer™s last offer and that 
if does so, the contract which 
would come into effect would be for 3 years from September 1, 
1993,to August 31, 1996, and that it be given retroactive effect. 
See also
 Driftwood Convalescent Hospital, 312 NLRB 247 
(1993), enfd. 67 F.3d 307 (9th Cir. 1995).
 I agree that a cease-and-desist order which merely puts the 
parties back at the bargaining ta
ble would not, in the circum-
stances of this case, be a sufficient remedy.  I therefore shall 
recommend an Order whereby the Union is given the option 
within 30 days to accept or re
ject the Company™s proposals as 
they stood prior to August 27, 1993, and that the Company be 

required to enter into a 3-year contract, retroactive to Septem-
ber 1, 1993, if the Union elects to accept the offer.  September 
1, 1993, is chosen as the date 
from which the contract, if ac-
cepted, should commence since it is close to August 27, the 
date upon which the Respondent™s unfair labor practice was 
manifested.  In reaching this conclusion, I am aware that there is no single 
document which sets forth the Company™s last offer as it ex-
isted prior to August 27.  Neve
rtheless, there does exist a num-
ber of draft contracts and correspondence from which the Com-
pany™s pre-August offer can be 
reconstructed.  As noted above, 
Chaiet by his letter of June 29, 1993, stated that there were only 
4 open issues and he set forth the Company™s position on each.  
In response to a letter from Chaiet dated July 20, 1993, Archer, 
on August 2, forwarded a draft contract which incorporated 
most of what the parties had agreed to up to that point.  And to 
the extent that Archer™s draft incorporated union counter-
proposals, these can be deleted.  (Indeed, Archer indicated his 
counterproposals by bolding the script where they located).   
In the event that the Union does not elect to accept the Com-
pany™s pre-August 1993 contract offer, I shall recommend that 
the Respondent resume bargaining with the Union and that the 
certification year be extended by 6 months. See 
Mar-Jac Poul-
try Co., 136 NLRB 785 (1962), and Colfor, Inc., 282 NLRB 1173 (1987).  Finally, because the Respondent 
has a proclivity for violating 
the Act and because of the serious
 nature of the violations, I 
find it necessary to issue a broad Order requiring the Respon-
dent to cease and desist from infringing in any other manner on 
rights guaranteed employees by
 Section 7 of the Act. Hickmott 
Foods, 242 NLRB 1357 (1979). 
[Recommended Order omitted from publication.] 
  